Citation Nr: 1131346	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1979 to February 1992.  He also served in the South Carolina Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In September 2008, the Board remanded the claim for records of the National Guard.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, a letter was sent to the Veteran requesting clarification regarding his representative.  As the Veteran did not respond within 30 days, it is assumed that he wishes to represent himself.  


FINDING OF FACT

Diabetes mellitus was not affirmatively shown to have been present during active duty service or active duty for training in the National Guard; diabetes mellitus was not manifest to a compensable degree within one year of separation from active duty, and diabetes mellitus is unrelated to a disease, injury, or event in service.







CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and diabetes mellitus may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 101(21) and (24), 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in August 2005 and in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the effective date of the claim and for the degree of disability assignable came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in May 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records to include National Guard records, VA records, and private medical records.  

The record does not indicate that the current diabetes mellitus may be associated with the Veteran's service and there is no credible evidence of recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion on the question of service connection is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A veteran may be granted disability compensation resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).




The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6(c), (d).  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S. Ct. 2418, 110 L.Ed2d 312 1990).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence and Analysis

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

On the basis of the service treatment records for the period of active duty in the 
U. S. Army from March 1979 to February 1992, diabetes mellitus was not affirmatively shown to have had onset during service, and service connection is not established under 38 U.S.C.A. §§ 101(21) and (24), 1110, 1131 and 38 C.F.R. §§ 3.6 and 3.303.

Also, as there is no evidence of diabetes mellitus during the above period of active duty service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).






In October 2006, the Veteran contended that diabetes was discovered during a physical examination in the National Guard.  While in March 2007 he indicated that diabetes was discovered in 2001, in June 2008 he testified that elevated glucose levels were discovered in May 1998, during a physical examination before his two week period of ACDUTRA with the National Guard.  He stated that while on ACDUTRA in June 1998, he was referred to a civilian doctor who diagnosed diabetes.  As the Veteran has been inconsistent regarding the onset of diabetes mellitus, the Board does not find his statements credible regarding the date of the initial diagnosis of diabetes mellitus.  

National Guard records show that from February 13, 1997, to February 12, 1998, the Veteran had fifteen days of ACDUTRA service.  From February 13, 1998, to February 12, 1999 he did not have any ACDUTRA service.  

On physical examination on February 8, 1998, the laboratory finding for glucose was 274 and 4+, and the Veteran had a family history of diabetes.  Private records in June 1998 provide a diagnosis of diabetes and noted the blood sugar level of 274 during the physical examination in the National Guard.  VA records from 2003 to 2007 document treatment for diabetes mellitus.  

The diagnosis of diabetes mellitus in 1998 is well beyond the one-year presumptive period following the period of active duty, ending in February 1992, for manifestation of diabetes mellitus as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Certain legal presumptions do not apply to periods of ACDUTRA or INACDUTRA for a member of the National Guard, such as the presumption of soundness, the presumption of aggravation of a pre-existing condition, and presumptive service incurrence for certain chronic diseases.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  





The one-year presumptive period for manifestation of diabetes mellitus as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 does not apply to the period of active for training or inactive duty training as a member of the South Carolina Army National Guard because no disability was incurred during the periods of active duty for training or during inactive duty training to confer status as a veteran for those periods of active service to evoke the one-year presumption.  38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.1(d) and 3.6(a).

On the basis of National Guard service alone, service connection for diabetes mellitus may be granted if it was incurred or aggravated in line of duty while the Veteran was federalized and on ACDUTRA.  See 38 C.F.R. § 3.6(a).  As National Guard records show elevated glucose levels, and do not show complaint, finding, history, or treatment for diabetes mellitus, service connection for diabetes mellitus may not be granted based solely on service in the National Guard.  As service connection for diabetes mellitus based on ACDUTRA service in the National Guard is not warranted, further verification of federalized service in South Carolina National Guard and ACDUTRA dates in 1998 are not necessary.  

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe symptoms of diabetes mellitus, diabetes mellitus is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

Where, as here, there is a question of the presence or a diagnosis of diabetes mellitus not capable of lay observation by case law, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the diabetes mellitus are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before June 1998 for diabetes mellitus.  And there is no competent, credible and probative medical opinion relating diabetes mellitus to service.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

To the extent the Veteran's statements are offered as a lay opinion on causation, the cause of the current diabetes mellitus cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the diabetes mellitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the diabetes mellitus is not admissible as evidence.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for diabetes mellitus, the determination of whether the Veteran's statements are credible is not reached.

There is not competent evidence of record relating the Veteran's diabetes mellitus to service.  As the Board may consider only competent medical evidence to support its findings on the questions of a medical diagnosis, not capable of lay observation, and of medical causation, where a lay assertion on medical causation is not competent evidence, and as there is no such competent favorable evidence, relating diabetes mellitus to service or to a period of federalized active duty for training in the National Guard, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


